—Judgment, Supreme Court, Bronx County (Lawrence Tonetti, J.), rendered May 1, 1995, convicting defendant, after a jury trial, of two *485counts of sodomy in the first degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
A review of the reasonable doubt charge, as a whole, demonstrates that it contained no burden-shifting language (see, People v Thomas, 50 NY2d 467) and did not impose an affirmative obligation on the jury to articulate a basis for such doubt (see, People v Antommarchi, 80 NY2d 247, 251-252). We find no error in the court’s refusal to charge, as requested, that reasonable doubt could be found, not only from the evidence in the case, but also from the lack of evidence (People v Radcliffe, 232 NY 249, 254; see also, People v Nazario, 147 Misc 2d 934). The charge as a whole, including the court’s instructions on the jury’s evaluation of a one-witness case, adequately conveyed the requested concept. Concur — Sullivan, J. P., Nardelli, Rubin and Mazzarelli, JJ.